 342 NLRB No. 13 
Brown and Drake Bay City
 LLC d/b/a Hereford & 
Hops Restaurant and Brew Pub 
and
 Linda M. 
Lukowski.  Case 7ŒCAŒ46016 
June 25, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS
 LIEBMAN AND 
WALSH The General Counsel seeks summary judgment in this 
case pursuant to the terms of a settlement agreement.  
Upon a charge and an amended charge filed by Linda M. 

Lukowski on March 13, 2003, and May 23, 2003, respec-
tively, the General Counsel issued the original complaint 
on May 28, 2003, against Brown and Drake Bay City 
LLC d/b/a Hereford & Hops Restaurant and Brew Pub, 
the Respondent, alleging that it has violated Section 

8(a)(1) of the Act.   
Thereafter, on August 26, 2003, the Respondent en-
tered into a settlement agreement, which was approved 

by Administrative Law Judge Mark D. Rubin on Sep-
tember 5, 2003.  The settlement required the Respondent 
to: (1) make whole employee Linda M. Lukowski and 

employee Lakeshia Washington by payment to each of 
them of $5000 in six installments to be remitted to Re-
gion 7; and (2) post a notice to employees regarding the 

complaint allegations.  The agreement also contained the 
following further provisions:   
 The Charged Party [Respondent] agrees that in case of 

non-compliance with any of the terms of this Settle-
ment Agreement by the Charged Party, including but 

not limited to, failure to make timely installment pay-
ments of moneys, and after 15 days notice from the 
Regional Director of the National Labor Relations 
Board of such non-compliance without remedy by the 
Charged Party, the Regional Director shall reissue the 

complaint previously filed in the instant cases.  There-
after, the General Counsel may file a motion for sum-
mary judgment with the Board on the allegations of the 

just issued complaint concerning the violations alleged 
therein.  The Charged Party understands and agrees that 
the allegations of the aforementioned complaint may be 

deemed to be true by the Board, that it will not contest 
the validity of any such allegations, and the Board may 
enter findings, conclusions of law, and an order on the 

allegations of the aforementioned complaint.  On re-
ceipt of said motion for summary judgment the Board 
shall issue an Order requiring the Charged Party to 

Show Cause why said Motion of the General Counsel 
should not be granted.  The only issue that may be 
raised in response to the Board™s Order to Show Cause 

is whether the Charged Party defaulted upon the terms 
of this settlement agreement.  The Board may then, 
without necessity of trial or any other proceeding, find 
all allegations of the complaint to be true and make 
findings of fact and conclusions of law consistent with 

those allegations adverse to the Charged Party, on all 
issues raised by the pleadings.  The Board may then is-
sue an Order providing full remedy for the violations 

found as is customary to remedy such violations, in-
cluding but not limited to the provisions of this Settle-
ment Agreement.  The parties further agree that the 

Board Order and a U.S. Court of Appeals Judgment 
may be entered herein ex parte
.  By letter dated March 5, 2004, the Regional Director 
of Region 7 advised the Respondent that the Region had 

not received the February 20, 
2004 installm
ent payments 
due to Lukowski and Washington, and that if those pay-
ments were not received by
 March 22, 2004, the Re-
gional Director would reissue the complaint and file a 
motion for summary judgment, as provided for in the 
settlement agreement.   
The Respondent has not complied with the terms set 
forth in the Regional Director™s March 5, 2004 letter.  
Therefore, on April 1, 2004, 
the Regional Director reis-
sued the complaint.  The Respondent has not filed an 
answer to the reissued complaint.  
On April 12, 2004, the General Counsel filed a Motion 
for Summary Judgment with 
the Board.  The General 
Counsel submits that the Respondent defaulted on the 
settlement agreement by failing to make the required 

payments, and that the allega
tions of the reissued com-
plaint should, therefore, be deemed admitted as true.  On 
April 16, 2004, the Board issued an order transferring the 
proceeding to the Board and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 

filed no response.  The allegations in the motion are 
therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
According to the uncontroverted allegations in the 
General Counsel™s Motion for Summary Judgment, the 
Respondent has failed to comply with the settlement 
agreement approved by the 
administrative law judge on 
September 5, 2003, by failing to remit the agreed-upon 
backpay amounts due employ
ees Lukowski and Wash-
ington.  Consequently, pursuant to the noncompliance 

provisions of the settlement agreement set forth above, 
we find that all of the allegations of the complaint are 
true. 
Accordingly, we grant the General Counsel™s Motion 
for Summary Judgment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with an office and place of bu
siness in Bay City, Michi-
gan (the Respondent™s Bay City facility), has been en-
gaged in business as a restaurant serving food and bever-

age to the public. 
During the 12-month period preceding reissuance of 
the complaint, in conducting its business operations de-

scribed above, the Respondent derived gross revenues in 
excess of $500,000, and purc
hased and received at its 
Bay City facility liquor and goods valued in excess of 
$10,000 directly from points outside the State of Michi-
gan.  We find that the Respondent is an employer en-

gaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their names and have 
been supervisors of the Respondent within the meaning 

of Section 2(11) of the Act and agents of the Respondent 
within the meaning of Section 2(13) of the Act: 
 John Filary  General Manager 

David Southworth Assistant Manager 
Mark Dexter  Assistant Manager  
until about March 2003 
 At all material times, the Respondent has promulgated 
and maintained in an employee manual entitled ﬁStan-
dard of Conduct,ﬂ which it has issued to employees, the 
following rules applicable to all employees, violation of 
which may result in separation from employment: 
 7. No solicitation or posting of solicitations of our 
employees or guests is permitted. 
 8. The privacy of our guests and your fellow em-
ployees while of [sic] the premises must be re-
spected at all times. 
 At all material times the Respondent has promulgated 
and maintained in an employee manual entitled ﬁTipped 

Employees™ Responsibilitiesﬂ, which it has issued to em-
ployees, the following rules: 
 6. NEVER discuss tips received with anyone on 
premises.  Your gratuities as well as your pay-
check are private and personal issues.  This in-

cludes asking your co-servers about their tips; it is 
considered inappropriate.  When a server checks 
out at the end of his/her shift with the manager or 
at the computer allow this co-server his/her pri-
vacy. 
 7. If you do not receive a tip from a customer, or feel 
that the tip you did receive was inappropriate, you 
must never discuss it with anyone on premise. 
 At all material times, the Respondent has promulgated 
and maintained overly broad no-solicitation and confi-

dentiality rules. 
At various times since about late December 2002, the 
Respondent™s employees, including Linda M. Lukowski 
and Lakeshia Washington, concertedly complained to the 
Respondent regarding wages, hours, and working condi-

tions of employees by attempting to have the Respondent 
change its tipping policy. 
About January 13, 2003, the Respondent, by its agent 
John Filary, discharged Lukowski and Washington be-
cause they engaged in protected concerted activities and 
because they violated the Re
spondent™s work rules set 
forth above.   
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has been interfering with
, restraining, and coercing 
employees in the exercise of
 the rights guaranteed them 
in Section 7 of the Act, and has thereby engaged in unfair 

labor practices that affect 
commerce within the meaning 
of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  
Specifically, having found 
that the Respondent has 
violated Section 8(a)(1) by promulgating and maintain-
ing overbroad no-solicitation and confidentiality rules, 
and rules prohibiting the discussion of employees™ tips, 

we shall order the Respondent to rescind those rules, 
remove them from its employee manual, and advise em-
ployees in writing that the rules are no longer being 

maintained.   
In addition, having found that the Respondent has vio-
lated the Act by discharging employees Linda M. Lu-

kowski and Lakeshia Washington, we shall order the 
Respondent to make Lukowski and Washington whole 
for any loss of earnings and other benefits suffered as a 

result of the discrimination against them.  In this regard, 
the Respondent agreed in the settlement agreement that it 
would pay Lukowski and Washington a total of $5000 to 

cover the period from their discharge until the effective 
 HEREFORD & HOPS RESTAURANT  & BREW PUB
 3date of the settlement agreement.  The General Counsel™s 
motion states that there is an outstanding balance in the 
amount of $3650 owed to each of the discriminatees.  
Accordingly, the Respondent shall remit $7300 to the 

Region for payment to the discriminatees. 
We find, however, that the backpay due Lukowski and 
Washington should not be limited to this amount.  As set 

forth above, the settlement agreement provided that, in 
the event of noncompliance,
 the Board could issue an 
Order ﬁproviding full remedy for the violations found as 

is customary to remedy such violations, including but not 
limited to the provisions of this Settlement Agreement.ﬂ  
Thus, under this language, it is appropriate to provide the 
ﬁcustomaryﬂ remedies of re
instatement, full backpay, 
expungement of the Respondent™s personnel records, and 

notice posting.
1   The additional backpay due Lukowsi and Washington 
shall be computed as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), with interest thereon to be com-
puted in the manner prescribed in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987).  However, because 
we shall order the Respondent to pay the liquidated rem-
edy specified in the settlement agreement, the applicable 
backpay periods will commence on September 5, 2003, 

the day the administrative law judge approved the set-
tlement agreement.  We find it necessary to impose this 
limitation to prevent an unintended double recovery for 

the periods running from the date that Lukowsi and 
Washington were discharged to the effective date of the 
settlement agreement. 
We shall also order the Respondent to offer Lukowski 
and Washington full reinstatement to their former jobs, 
or if those jobs no longer exists, to substantially equiva-
lent positions, without prejudice to their seniority or any 
other rights and privileges previously enjoyed. 
In addition, the Respondent shall be required to ex-
punge from its files any and all references to the unlaw-
ful discharges of Lukowsi and Washington, and to notify 

them in writing that this has been done and that the dis-
charges will not be used against them in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Brown and Dr
ake Bay City LLC d/b/a 
Hereford & Hops Restaurant and Brew Pub, Bay City, 

Michigan, its officers, agen
ts, successors, and assigns, 
shall 
1.  Cease and desist from 
                                                          
 1 The General Counsel has requested, in his Motion for Summary 
Judgment, that the Board order ﬁthe payment of $3,650.00 to the 
Charging Party and for payment of $3,650.00 to discriminatee Lakeshia 

Washington in liquidated damages, 
and such other relief deemed ap-
propriate and necessary by the Board.ﬂ    
(a) Promulgating and maintaining an overbroad no-
solicitation rule. 
(b) Promulgating and maintaining an overbroad confi-
dentiality rule prohibiting employees from discussing 

their wages and working conditions. 
(c) Promulgating and maintaining a rule prohibiting 
employees from discussing their tips anywhere on the 

premises. 
(d) Discharging or otherwise discriminating against 
employees for violating unlawf
ul rules or because they 
engage in concerted activity protected by the Act. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the rules indicated in 1(a) through (c) 
above, remove them from its employee handbooks, and 

advise employees in writing th
at the rules are no longer 
being maintained.  
(b) Within 14 days from the date of this Order, offer 
Linda M. Lukowski and Lakeshia Washington full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 

prejudice to their seniority or any other rights or privi-
leges previously enjoyed. 
(c) Pay to Region 7 $7300 to be disbursed to Linda M. 
Lukowski and Lakeshia Wash
ington in accordance with 
the September 5, 2003 settlement agreement, and make 
them whole for any loss of earnings and other benefits 

suffered since September 5, 
2003, as a result of their 
unlawful discharges, in the manner set forth in the rem-
edy section of this decision. 
(d) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful dis-

charges of Lukowski and Washington, and within 3 days 
thereafter, notify them in writi
ng that this has been done, 
and that the unlawful discharges will not be used against 

them in any way. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Bay City, Michigan, copies of the attached 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 4 notice marked ﬁAppendix.ﬂ
2  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any 
time since January 13, 2003. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT promulgate or maintain an overbroad 
confidentiality rule prohibiting employees from discuss-
ing wages and working conditions.  
WE WILL NOT promulgate or maintain a rule prohibiting 
employees from discussing their tips anywhere on the 
premises.   
WE WILL NOT discharge or otherwise discriminate 
against employees for violating unlawful rules or be-
cause they engage in concer
ted activity protected by the 
Act.   WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL NOT promulgate or maintain an overbroad no-
solicitation rule. 
WE WILL rescind the rules noted above, remove them 
from our employee handbooks, and advise employees in 
writing that the rules are no longer being maintained.  
WE WILL , within 14 days from the date of the Board™s 
Order, offer Linda M. Lukowski and Lakeshia Washing-
ton full reinstatement to their former jobs or, if those jobs 

no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL pay to Region 7 $7300 to be disbursed to Lu-
kowski and Washington in 
accordance with the Septem-
ber 5, 2003 settlement agreement, and make them whole 

for any loss of earnings and other benefits suffered since 
September 5, 2003, as a result of their unlawful dis-
charges, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 

unlawful discharges of Lukowski and Washington, and 
WE WILL
, within 3 days thereafter, notify them in writing 
that this has been done, and that the unlawful discharges 

will not be used against them in any way. 
BROWN AND 
DRAKE BAY CITY LLC D/B/A HEREFORD 
& HOPS RESTAURANT AND 
BREW 
PUB   